In an action to recover damages for breach of an equipment lease, the defendants appeal from a judgment of the Supreme Court, Westchester County (DiBlasi, J.), dated July 1, 2002, which, upon an order of the same court, entered June 13, 2002, granting the plaintiff’s motion to dismiss the counterclaims and for summary judgment on the complaint, is in favor of the plaintiff and against them in the principal sum of $5,171.52.
*366Ordered that the judgment is affirmed, with costs.
The plaintiff made a prima facie showing of entitlement to judgment as a matter of law (see CPLR 3212 [b]). In response, the defendants failed to demonstrate the existence of a triable issue of fact with respect to their defenses and counterclaims (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). The affirmation of the defendants’ attorney was not sufficient to raise a question of fact because she “demonstrated no personal knowledge” of the transaction (id. at 563). The defendants also failed to demonstrate how further discovery might yield material facts which would warrant the denial of summary judgment (see Karakostas v Avis Rent A Car Sys., 301 AD2d 632 [2003]; Venezia v Coldwell Banker Sammis Realty, 270 AD2d 480 [2000]; cf. Saguid v Kingston Hosp., 213 AD2d 770 [1995]). Consequently, the Supreme Court properly granted the plaintiff’s motion for summary judgment. Florio, J.P., H. Miller, Adams and Rivera, JJ., concur.